Exhibit 10.1
Execution Version
RETIREMENT AGREEMENT AND GENERAL RELEASE
     This RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is voluntarily
made and entered into on August 21, 2008 by and between William M. Gracey, a
resident of the State of Tennessee (“Employee”), and LifePoint GSGP, LLC, a
Delaware limited liability company (together with its subsidiaries and
affiliates, “Company”).
W I T N E S S E T H:
     WHEREAS, Employee has been and is employed “at-will” by Company currently
as its Executive Vice President and Chief Operating Officer;
     WHEREAS, during Employee’s employment, Employee and Company have been (and
continue to be) parties to several agreements including, without limitation,
agreements related to stock ownership, options, grants and other incentive pay
plans;
     WHEREAS, Employee has decided to retire from employment and has provided
notice of such retirement to Company, and Company has, subject to this
Agreement, accepted his retirement as noticed;
     WHEREAS, as a result of Employee’s retirement decision, Company desires to
recognize Employee for his years of dedication and service to Company, clarify
the benefits that Employee will receive from Company, and each desire to make
the various additional mutual covenants set out herein;
     WHEREAS, for a period of time following Employee’s retirement announcement,
the parties desire that Employee provide ongoing but adjusted transition
services to Company in a different employment role and be paid a reasonable
amount for such transition services;
     WHEREAS, Employee and Company desire to address fully and finally all
matters related to the orderly and planned transition of Employee’s duties and
matters between them that arose or arise out of Employee’s employment with
Company and/or Employee’s retirement therefrom;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
adequacy all of which are forever acknowledged and confessed, Employee and
Company hereby agree as follows:
     1. Purpose. The parties have and maintain the most positive of cordial
relations for the other, and intend to continue their association as set out
herein to permit the planned and coordinated transition to Employee’s successor
of his prior responsibilities with Company. Therefore, between the execution
hereof and April 30, 2009, Employee shall work as an Executive Vice President.
In such role, Employee will perform those services, and devote the time needed,
as assigned from time to time by Company’s CEO or his designee.

 



--------------------------------------------------------------------------------



 



     This Agreement shall not in any way be construed as an admission by any
party or person of any conduct whatsoever against any person or party that might
or could be considered wrongful, harmful, illegal or otherwise critical, and all
parties, their agents or assigns, specifically disclaim any such construction,
liability to or such conduct against any other person or party. It is
acknowledged by all parties that this Agreement is mutually sought and for the
benefit of each to address all matters and potential or theoretical
controversies between them.
     2. Retirement. Employee’s employment with Company shall end with his
retirement, with his last day of work, and his retirement to be effective, at
the close of business on April 30, 2009 (“Retirement Date”). The Retirement Date
shall be accelerated as set forth in Section 21 upon the death of Employee.
Notwithstanding the forgoing, Employee shall remain an employee “at-will”.
Subject to Section 12 of this Agreement, the rights and obligations of Employee
under this Agreement shall not be altered or amended if Company terminates
Employee prior to the Retirement Date. If Employee voluntarily terminates his
employment with the Company prior to April 30, 2009, then Employee shall
immediately (without the need for further action on the part of Employee)
forfeit and relinquish any and all amounts that remain unpaid, and any and all
restricted shares and stock options that remain unvested, under this Agreement.
     3. Certain Consideration. In consideration of the voluntary execution of
this Agreement by Employee and the agreed schedule to implement his retirement
and transition, the parties agree to the following (in addition to the other
consideration provided in this Agreement):
     a. Ongoing Role.
     (i) As provided above and subject to the other terms of this Agreement,
Employee shall remain an Executive Vice President of the Company through the
Retirement Date. In addition to other responsibilities that may be assigned to
him from time-to-time by the Company’s Chief Executive Officer, from his
retirement notice until the Retirement Date, Employee agrees to transition all
of his current responsibilities to any person or persons identified by the
Company’s Chief Executive Officer.
     (ii) Company shall pay to Employee an amount equal to a pro rata portion of
his annual salary in effect on the date of this Agreement, less applicable taxes
and withholdings, on each regular and scheduled pay period between the date of
this Agreement and the Retirement Date. Such payments shall be exclusive of
accrued but unused vacation and inclusive of other paid leave time, and shall be
made, pro rata, on each of the Company’s regularly scheduled pay periods between
the date of this Agreement and the Retirement Date. Accrued but unused vacation
for which pay is otherwise owed will be paid at or before the Retirement Date.
     (iii) From the Retirement Date until the one year anniversary of such date,
Employee agrees, upon reasonable prior notice provided by the Company, to
consult with the Company including, without limitation, the Company’s Chief
Executive Officer and Chief Operating Officer. Such consultations, cumulatively,
shall not exceed 20 hours.

2



--------------------------------------------------------------------------------



 



     b. Benefits. Until the earlier of the Retirement Date or April 30, 2009,
Employee shall continue to receive the same employment benefits provided by the
Company to its other Executive Vice Presidents. Nothing in this Agreement shall
serve to diminish any benefits Employee has under the provisions of the
Company’s 401(k), profit sharing or other similar qualified plan(s) as of the
Retirement Date or any rights Employee may have under such plan(s) thereafter as
a former employee of Company or any of its subsidiaries or affiliates.
     At or during any applicable time period after the Retirement Date, Employee
may exercise his rights under COBRA to continue applicable medical and dental
coverage in accordance with the applicable plan and, if he does so, Employee’s
COBRA premiums shall be paid by the Employee. Company agrees to pay to Employee,
in lump sum on the Retirement Date, an amount equal to his COBRA premium for the
first month after the Retirement Date multiplied by 36.
     c. Stock and Options.
     (i) Until the earlier of the Retirement Date or April 30, 2009,
(A) Employee shall participate in accordance with the terms and conditions of
the equity-based compensation plans of Company and the grant and other
agreements and documents used in connection therewith in which the Employee
participates or has participated; provided, however, that Employee will not be
eligible to receive any new equity grants or awards; and (B) Company agrees that
Employee shall continue to vest in his outstanding stock option and restricted
stock awards (including purchased shares under the LifePoint Hospitals, Inc.
Management Stock Purchase Plan). Upon the Retirement Date, the retirement
provisions of such plan or plans shall then become applicable to Employee.
     (ii) The Company will accelerate the vesting to the Retirement Date (and
will waive any unsatisfied performance criteria contained therein) of the
restricted shares granted to Employee on April 22, 2005 and March 1, 2007, and
the second one-third of the stock options granted to Employee on February 28,
2008.
     d. Change in Control. Until the earlier of the Retirement Date or April 30,
2009, Employee shall continue participation (as an Executive Vice President) in
the LifePoint Hospitals, Inc. Change in Control Severance Plan (as the same may
be amended from time-to-time).
     e. 2008 Bonus. Employee shall, if the performance goals applicable to the
executive leadership team are achieved, receive his 2008 bonus under the
LifePoint Hospitals, Inc. Executive Performance Incentive Plan. Such bonus shall
be paid at the same time all other bonuses are paid under such plan. This bonus
will be paid at the same percentage of Employee’s target bonus as is paid to
other members of the executive leadership team.
     f. Additional Compensation. In addition to the payments described above,
the Company will pay Employee, in lump sum on November 2, 2009, an amount equal
to his annual salary in effect on the date of this Agreement ($552,500), less
any applicable taxes and withholdings required to be made by the Company (if
any).

3



--------------------------------------------------------------------------------



 



     4. Tax Matters. Notwithstanding any provision to the contrary in this
Agreement or in any of the Equity Plans or other compensation arrangements
(each, a “Plan”), any payment otherwise required to be made to the Employee
under any Plan on account of the Employee’s “separation from service”, within
the meaning of the Section 409A Rules (as defined below), (i) to the extent
applicable provisions of the Section 409A Rules require a delay of such
distributions by a six-month period after the date of such Employee’s separation
from service with Company, no such distribution shall be made prior to the date
that is six months after the date of the Employee’s separation from service with
Company, and (ii) any such delayed payments shall be paid to the Employee in a
single lump sum within five business days after the end of the six-month delay.
For purposes of this Section 4, the “Section 409A Rules” shall mean Section 409A
of the Internal Revenue Code, the regulations issued thereunder, and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting same. To the extent of any compliance issues under the Section 409A
Rules, this Agreement shall be construed in such a manner so as to comply with
the requirements of such provision so as to avoid any adverse tax consequences
to the Employee. Notwithstanding the foregoing, the Employee shall be solely
responsible, and Company shall have no liability, for any taxes, acceleration of
taxes, interest or penalties arising under the Section 409A Rules.
     5. Confidentiality and Non Disclosure.
     a. All communications regarding this Agreement shall be made by Company in
its discretion and in compliance with all applicable rules, regulations,
regulatory requirements or law. Employee represents and agrees that he will keep
the terms and facts of this Agreement confidential and will not hereafter
discuss the information concerning this Agreement or any claims he has or could
have asserted against Company with anyone except Employee’s legal and tax
advisors or as required by process of applicable law, specifically including,
but not limited to, any past, present or prospective employee of Company, except
Employee’s spouse, who shall also be bound by this provision. In the event of
any disclosure permitted by this Section, Employee shall make the person or
persons to whom disclosure is made aware of this Section and obtain his, her or
their agreement to honor and be bound by it.
     b. Employee acknowledges that during his employment with Company he has had
(and will continue to have) access to confidential, competitive, proprietary,
strategic and other information which belongs to Company, whether or not
developed, discovered or conceived by Employee, and whether or not such
information is marked “confidential” (collectively, “Confidential Information”).
By way of illustration, but not limitation, Confidential Information shall
include, whether oral or written, whether stored or recorded on paper or in any
electronic format, (i) information relating to (A) trade secrets concerning the
business and affairs of Company, the drivers of its or their business, know how,
formulae, compositions, processes, inventions and ideas, past, current, and
planned research and development, current and planned operating or business
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs, computer software and database technologies or capabilities, systems,
structures and architectures (and related processes, formulae, composition,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information); (B) the past, current or future

4



--------------------------------------------------------------------------------



 



operations, financial results, profitability or business affairs of Company;
(C) the operating, business or strategic plans, targets or goals of Company;
(D) the markets or communities in which any hospital or other facility owned or
operated by Company is located; (E) current or future acquisition targets
(identified on lists maintained by the Company), potential strategic partners,
potential new markets or communities; and, (ii) information concerning the
business and affairs of Company (which includes historical financial statements,
financial projections and budgets, historical and projected sales, revenues,
EBITDA, capital spending budgets and plans; the names, backgrounds, training and
capabilities of key personnel, and personnel training techniques and materials),
strategic plans and directions, operating plans and initiatives however
documented, if at all, and (iii) and all notes, analyses, compilations, studies,
summaries, and other material prepared by or for Employee containing or based,
in whole or in part, on any information included in the foregoing. Employee
further acknowledges that any unauthorized use of the Confidential Information
by him, or any disclosure of the same to any third parties, would be wrongful
and would cause irreparable injury to Company; provided, however, that the
provisions of this Section 5 shall not apply to the disclosure of any
information that is in the public domain (through no breach of this Agreement by
Employee) or that has been published by the Company.
     c. Employee’s Obligations. Employee agrees to (i) hold the Confidential
Information in strictest confidence; (ii) not disclose any Confidential
Information to any person, firm, corporation or other entity without the express
written consent of Company in each instance; and, (iii) to use the Confidential
Information solely for the purposes of performing his obligations under this
Agreement. Employee also agrees to return to the Company, on the Retirement
Date, all records of any nature in his possession or control in any way relating
to or derived from any Confidential Information. Employee agrees that, in the
event of a breach of the provisions of this Section by him, or by anyone acting
at his direction, on his behalf, or with his knowledge, then the Company, in
addition to any other relief or remedy available to the Company at law or equity
or pursuant to this Agreement, shall be entitled to the rights and remedies
described in Section 12 of this Agreement.
     6. Non-Disparagement. Employee and Company are amicably entering into this
Agreement for the purposes stated. Each agrees to reflect such in any statement
or discussion permitted, and both agree not to make any remark or statement,
whether verbal or in writing, that reasonably may be construed as disparaging to
the other (or, in the case of the Company, any of its employees, directors,
officers or agents). Employee agrees that, in the event of a breach of the
provisions of this Section by him, or by anyone acting at his direction, on his
behalf, or with his knowledge, then the Company, in addition to any other relief
or remedy available to the Company at law or equity or pursuant to this
Agreement, shall be entitled to the rights and remedies described in Section 12
of this Agreement.
     7. Consultation with Attorney; Knowing and Voluntary. Employee represents
and warrants that he has had an opportunity to consult with an attorney of his
choice prior to deciding to sign this Agreement and resolve all claims that he
has or could make against any of the Released Persons. Employee represents and
acknowledges that he has thoroughly considered all aspects of this Agreement; he
does not rely and has not relied upon any representation or statements made by
any of the Released Persons or by any of their agents, representatives or

5



--------------------------------------------------------------------------------



 



attorneys with regard to the subject matter, basis or effect of this Agreement
or otherwise; that he has read carefully and understands fully all of the
provisions of this Agreement; and, that he is voluntarily entering into this
Agreement. Employee further understands that Company is relying on this and all
other representations he has made herein.
     8. Release of Claims.
     (a) Release by Employee. As a material inducement to Company to make the
payments described in this Agreement, Employee hereby irrevocably and
unconditionally releases, acquits and forever discharges Company and each of
Company’s owners, partners, stockholders, predecessors, successors and assigns
(and the agents, directors, officers, employees, representatives and attorneys
of the Company), and all persons acting by, through, under or in concert with
any of them (collectively, “Released Persons”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands, costs
(except as otherwise provided hereunder), losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, whether
known or unknown (collectively, “Claims”), arising out of or relating in any way
to his employment with Company or his retirement from the Company, which
Employee now has, owns or holds, or claims to have, own or hold, or which
Employee at any time hereafter may have, own or hold, or claim to have, own or
hold, arising out of events prior to the execution of this Agreement and between
that date and the Retirement Date that are, could have been or could be asserted
against any of Released Persons in any action against any of them. Employee
acknowledges and agrees that he is releasing and giving up any right or claim
under federal or state law or any political subdivision thereof, including but
not limited to Title VII of the Civil Rights Acts of 1964 which prohibits
discrimination in employment based on age, race, color, national origin,
religion or sex; the Americans with Disabilities Act, which prohibits
discrimination in employment based upon physical or mental disabilities; the
Family and Medical Leave Act; the Employee Retirement Income Security Act; and,
any other federal, state or local laws or regulations prohibiting employment
discrimination or protecting employee rights. Employee also acknowledges and
agrees that he is releasing and giving up any claims he has or may have had
against Released Persons for other tortious or unlawful conduct. Employee
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims of Employee against any of Released Persons in
any lawsuit, whether known or unknown and that this Agreement contemplates the
extinguishment of such claim or claims. This release does not include, however,
a release of Employee’s right, if any, to retiree health or similar benefits
under Company’s applicable retirement program or those obligations created by
this Agreement.
     b. Representation of Company. The Company represents that it is not aware
of any Claim (or the factual basis for any Claim) that it has against Employee.

6



--------------------------------------------------------------------------------



 



     9. Covenants.
     a. Covenant Not to Solicit
          i. Terms and Conditions. From the date of this Agreement through
April 30, 2011, Employee agrees that he will not directly or indirectly through
another entity or otherwise (i) induce or attempt to induce any person employed
by the Company to leave the employ of Company, or in any way seek to interfere
with the relationship between Company and any such persons and will not actually
hire any person employed by the Company; or (ii) induce or attempt to induce any
customer, supplier, physician, licensee or other business relation of Company to
cease doing business with Company, or in any way materially interfere with the
relationship between any such customer, supplier, physician or licensee and the
Company. Notwithstanding any statement contained in this Agreement to the
contrary, if the Company terminates the Employee prior to the Retirement Date
without cause, then the time restriction contained in this paragraph shall be
reduced on a day-for-day basis by the number days between the date of such
termination and the Retirement Date; provided, however, that if the Company
terminates the Employee prior to the Retirement Date for cause then the time
restriction contained in this paragraph shall remain unchanged. For purposes of
this Agreement, the term “for cause” shall mean and refer to (A) any breach by
Employee of this Agreement (provided further that Employee shall not be
obligated to be physically present at the offices of the Company to perform his
obligation under this Agreement unless the Company requests his presence),
(B) any action by Employee constituting fraud, self-dealing, embezzlement, or
dishonesty in the course of his employment hereunder, or (C) the conviction of
Employee of a crime involving moral turpitude or any felony.
          ii. Reasonableness of Restrictions. Employee has carefully read and
considered the provisions of Section 9.a., and, having done so, agrees and
acknowledges that the terms, conditions, agreements and restrictions set forth
therein are fair and reasonable and are reasonably required for the protection
of the interests of Company, and will not impose any hardship on Employee or
affect his ability to earn a living. Employee further acknowledges and agrees
that Section 9.a. applies to any current (on the date of this Agreement or as of
the Retirement Date) employee, independent contractor, customer, physician, or
reimbursement source of Company, and that such application is necessitated by:
(1) the extensive contact between Employee and other person employed by the
Company and independent contractors at the Company, and (2) Employee’s knowledge
of the terms of the Company’s agreements with such third parties.
     b. Covenant Not to Compete
          i. Terms and Conditions. From the date of this Agreement through
October 31, 2010 (the “Identified Period”), Employee agrees that he will not
directly or indirectly through another entity or otherwise, provide services or
assistance to, or be employed by, (A) any current or planned hospital or other
healthcare facility, system or company that is in (or desires to be in) business
in competition within a 25 mile radius of any hospital or other healthcare
facility owned by the Company as of the Retirement Date, or (B) any person or
entity

7



--------------------------------------------------------------------------------



 



(including their successors (including any successor(s) that results from any
business combination, sale or merger), assigns and transferees, whether by
operation of law or otherwise) who, whether on the date of this Agreement or at
any time within the Identified Period, owns or seeks to own, directly or
indirectly, whether beneficially, of record or otherwise, through an unsolicited
(or “hostile”) offer, bid (or similar activity) all or any portion of any
security issued by the Company (such that this person or entity, together with
others acting in concert with such person or entity, acquires or shares the
ability to vote 15% of any class of securities issued by the Company, whether
directly or indirectly, through any contract, arrangement, understanding,
relationship, or otherwise), or who seeks to own, whether directly or
indirectly, all or substantially all of the assets of the Company. Nothing in
this Section shall prohibit Employee’s ownership of stock in any publicly held
company (other than the Company) listed on a national securities exchange or
whose shares of stock are regularly traded in the over the counter market as
long as such holding at no time exceeds two percent (2%) of the total
outstanding stock of such company; provided, however, that Employee may continue
to own any shares of common stock issued to him by the Company as a component of
his compensation. Notwithstanding any statement contained in this Agreement to
the contrary, if the Company terminates the Employee prior to the Retirement
Date without cause, then the time restriction contained in this paragraph shall
be reduced on a day-for-day basis by the number days between the date of such
termination and the Retirement Date; provided, however, that if the Company
terminates the Employee prior to the Retirement Date for cause then the time
restriction contained in this paragraph shall remain unchanged.
          ii. Reasonableness of Restrictions. Employee has carefully read and
considered the provisions of Section 9.b. and, having done so, agrees and
acknowledges that the terms, conditions, agreements and restrictions set forth
therein are fair and reasonable and are reasonably required for the protection
of the interests of Company and any subsidiary or affiliate and their respective
officers, directors, shareholders, agents, representatives and other employees,
and will not impose any hardship on Employee or affect his ability to earn a
living. Employee further acknowledges that the rural locations of the hospitals
owned or operated by Company or any of its subsidiaries or affiliates
necessitate the 25 mile geographic scope of the Covenant Not to Compete, as such
hospitals draw their patient populations from a radius of approximately 25
miles. Employee further acknowledges that Section 9.b. applies to all hospitals
owned or operated by Company or any of its subsidiaries or affiliates as of the
Retirement Date, and that such application is necessitated by: (1) the
managerial and organizational training and expertise provided to Employee by
Company, (2) the knowledge of Company-wide policies and practices gained by
Employee, and (3) the existence of Company-wide vendor agreements.
     c. Severability. In the event that any provision of this Section 9 shall be
declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the term, condition
or aspect deemed reasonable and enforceable by the court shall be incorporated
into the applicable Section of this Agreement, shall replace the term, condition
or aspect deemed by the court to be unreasonable and unenforceable, and shall
remain enforceable to the fullest extent permitted by law.

8



--------------------------------------------------------------------------------



 



     d. Remedies for Breach. In the event of a breach or threatened breach of
Section 9.a. or 9.b., Company shall have the right to seek monetary damages for
any breach and equitable relief, including specific performance and injunctive
relief against Employee and/or any and all persons acting directly or indirectly
on behalf or under the direction of Employee, to prevent or restrain any
threatened breach. Employee understands and agrees that, due to the highly
competitive nature of the health care industry, the breach of any of the
covenants set forth in Section 9.a. or 9.b. will cause irreparable injury to
Company for which it will have no adequate monetary or other remedy at law.
Therefore, Company shall be entitled, in addition to such other remedies as it
may have hereunder, to a temporary restraining order and to preliminary and
permanent injunctive relief for any breach or threatened breach of the covenants
without proof of the actual damages that have been or may be caused hereby. In
addition, Company shall have available all remedies provided under state and
federal statutes, rules and regulations, as well as any and all other remedies
as may otherwise be contractually or equitably available.
     10. No Charges or Claims. Employee represents that he has not filed any
complaints or charges against Company or any Released Person related to his
employment with or retirement from Company, that he will not do so at any time
hereafter, and that if any such agency or court assumes jurisdiction of any
complaint or charge against Company made by Employee, on behalf of Employee,
Employee will request such agency or court to withdraw from the matter.
     11. Integrity Compliance and No Violations of Law. Employee represents that
during the course of his employment with Company, he read, and signed as having
read, a copy of Company’s Code of Conduct and Compliance Manual; that during the
course of his employment he complied with (and will continue to comply with) the
provisions of Company’s Code of Conduct and Compliance Manual; and, that he is
not aware of any possible violations by any director, officer, employee, agent
of or consultant to Company or any Released Person of any federal or state laws
or regulations, including but not limited to governmental reimbursement programs
or the “fraud and abuse” statutes and regulations, and Employee agrees that he
will immediately report any such possible violation learned of in the future to
the Company. Employee further represents that he has not reported any such
possible violations to any court, attorney, governmental entity or any other
organization empowered to enforce such laws, rules and regulations and that he
will cooperate with the exit interview process, including without limitation
exit interviews with Company’s Executive Vice President and Chief Administrative
Officer and/or Executive Vice President and Chief Legal Officer, as requested.
     As a condition to any obligations of the Company to Employee under this
Agreement on or after the Retirement Date, unless the Employee delivers a
written notice otherwise to the Company’s Chief Legal Officer on or before the
Retirement Date, Employee shall be deemed to have confirmed on the Retirement
Date the accuracy of the representations contained in this Section 11.
     12. Indemnification; Remedies. Each party to this Agreement agrees to
indemnify and hold the other harmless from and against all actual losses,
damages and expenses, including all attorneys’ fees, incurred, arising out of
their breach of this Agreement. In addition, Employee

9



--------------------------------------------------------------------------------



 



hereby expressly agrees that, in the event Employee is found by a court of
competent jurisdiction to have breached any of Sections 5, 6 or 9 of this
Agreement, Employee shall immediately (without the need for further action on
the part of Employee) forfeit and relinquish any and all amounts that remain
unpaid, and any and all restricted shares and stock options that remain
unvested, under this Agreement. No failure to exercise and no delay in
exercising, on the part of either party to this Agreement, any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law or in equity.
     13. Cooperation. Employee recognizes that Company is involved in and may
from time to time become involved in litigation and other business matters
unrelated to litigation. As a further material inducement to Company to enter
into this Agreement, Employee hereby agrees to provide his full cooperation with
Company or any of Released Persons in the defense or prosecution of one or more
existing or future court actions, governmental investigations, arbitrations,
mediations or other legal or equitable matters or proceedings which involve
Company or Released Persons or any of their employees, officers or directors.
Employee acknowledges and understands that his obligations of cooperation under
this Section 13 are not limited in time and may include, but shall not be
limited to, the need for or availability for testimony in deposition, affidavit,
trial, mediation or arbitration, as well as preparation for that testimony.
Employee agrees that he will be available at Company’s reasonable request for
any meetings or conferences deemed necessary in preparation for the defense or
prosecution of any such matters or proceedings. Other than the consideration
identified in Section 3, Employee shall receive no additional compensation for
time spent assisting Company pursuant to this Section 13, provided, however,
that if Employee shall be required to travel in excess of fifty (50) miles from
Nashville, Tennessee pursuant to this Section 13, Company shall reimburse
Employee for his reasonable travel, meal and lodging expenses.
     14. Binding. This Agreement shall be binding upon both parties and each of
their respective heirs, administrators, representatives, advocates, executors,
successors and assigns, and shall inure to the benefit of the other party and
each of them, and to their heirs, administrators, representatives, executors,
successors and assigns.
     15. Construction. The language of all parts of this Agreement shall, in all
cases, be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties. As used in this Agreement, the singular or
plural number shall be deemed to include the other whenever the context so
indicates or requires
     16. Severability. In addition to the specific reference in Section 9(c),
should any other provision of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term
or provision shall be deemed not to be part of this Agreement.

10



--------------------------------------------------------------------------------



 



     17. Controlling Law. Company and Employee agree that Tennessee law shall
govern the enforcement of this Agreement and that claims relating to this
Agreement may be brought only in the federal and/or state courts with
jurisdiction over claims arising in Nashville, Tennessee.
     18. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.
     19. Survival of Covenants. For the avoidance of doubt, Employee hereby
expressly acknowledges and agrees that the provisions of Sections 5, 6, 8, 9 and
12 survive the expiration or termination of the Agreement as originally
determined or as accelerated.
     20. Payment of Employee’s Attorney Fees. The Company agrees to reimburse
Employee for the reasonable fees and expenses of Sherrard & Roe, PLC, legal
counsel to Employee, incurred by Employee with respect to the review and
negotiation of this Agreement with the Company.
     21. Premature Death of Employee. In the event of Employee’s death prior to
the Retirement Date, then the Retirement Date shall automatically be accelerated
and deemed to have occurred upon the day immediately prior to Employee’s death
and Employee’s estate and/or heirs shall be entitled to any and all of the
benefits that Employee would have been entitled to receive hereunder, with such
benefits to include, without limitation, benefits detailed in Sections 3(b),
(c), (e), and (f) above. In addition, in the event of Employee’s death between
the Retirement Date and November 2, 2009, Employee’s estate shall be entitled to
the benefits detailed in Section 3(f) above.
     22. Defined Term. For the avoidance of doubt, the capitalized term
“Company” as used in this Agreement, shall mean and refer to LifePoint GSGP,
LLC, a Delaware limited liability company, and each of its subsidiaries and
affiliates including, without limitation, LifePoint Hospitals, Inc., a Delaware
corporation, and each of its subsidiaries and affiliates.
[Signature page follows.]

11



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS RETIREMENT AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.
     IN WITNESS WHEREOF, we have executed this Agreement.

                  By:  /s/ William M. Gracey        William M. Gracey           
 

            LIFEPOINT GSGP, LLC
      By:  /s/ John Bumpus         John Bumpus,        Executive Vice President 
   

12